Exhibit 10.1

EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT, dated as of July 28, 2009 (this “Agreement”), between
SIRIUS XM RADIO INC., a Delaware corporation (the “Company”), and SCOTT A.
GREENSTEIN (the “Executive”).

     In consideration of the mutual covenants and conditions set forth herein,
the Company and the Executive agree as follows:

     1. Employment. Subject to the terms and conditions of this Agreement, the
Company hereby employs the Executive, and the Executive hereby agrees to
continue his employment with the Company.

     2. Duties and Reporting Relationship. (a) The Executive shall be employed
in the capacity of President and Chief Content Officer of the Company. In such
capacity, the Executive shall be responsible for management of all aspects of
the Company’s programming and corporate brand marketing functions and all
personnel working in such areas shall report to the Executive. During the Term
(as defined below), the Executive shall, on a full-time basis and consistent
with the needs of the Company, use his skills and render services to the best of
his ability. The Executive shall perform such activities and duties consistent
with his position as the Chief Executive Officer of the Company shall from time
to time reasonably specify and direct. During the Term, the Executive shall not
perform any consulting services for, or engage in any other business enterprises
with, any third parties without the express written consent of the Chief
Executive Officer of the Company or the General Counsel of the Company, other
than passive investments.

     (b) The Executive shall generally perform his duties and conduct his
business at the principal offices of the Company in New York, New York.

     (c) The Executive shall report solely to the Chief Executive Officer of the
Company.

     3. Term. The term of this Agreement shall commence on July 28, 2009 (the
“Effective Date”) and end on July 27, 2013, unless terminated earlier pursuant
to the provisions of Section 6 (the “Term”).

     4. Compensation. (a) During the Term, the Executive shall be paid an annual
base salary of $850,000; provided that on (i) January 1, 2010 such annual base
salary shall be increased to no less than $925,000, (ii) January 1, 2011 such
annual base salary shall be increased to no less than $1,000,000, (iii) January
1, 2012 such annual base salary shall be increased to no less than $1,100,000,
(iv) January 1, 2013 such annual base salary shall be increased to no less than
$1,250,000, and (v) thereafter may be subject to increase from time to time by
recommendation of the Chief Executive Officer of the Company to, and approval
by, the

--------------------------------------------------------------------------------



2

Board of Directors of the Company (the “Board”) (such amount, as increased, the
“Base Salary”). All amounts paid to the Executive under this Agreement shall be
in U.S. dollars. The Base Salary shall be paid at least monthly and, at the
option of the Company, may be paid more frequently.

     (b) On the date hereof, the Company shall grant to the Executive an option
to purchase 27,768,136 shares of the Company’s common stock, par value $.001 per
share (the “Common Stock”), at an exercise price of $0.43 per share, the closing
price of the Common Stock on the Nasdaq Global Select Market on the date hereof.
Such options shall be subject to the terms and conditions set forth in the
Option Agreement attached to this Agreement as Exhibit A.

     (c) All compensation paid to the Executive hereunder shall be subject to
any payroll and withholding deductions required by applicable law, including, as
and where applicable, federal, New York state and New York City income tax
withholding, federal unemployment tax and social security (FICA).

     5. Additional Compensation; Expenses and Benefits. (a) During the Term, the
Company shall reimburse the Executive for all reasonable and necessary business
expenses incurred and advanced by him in carrying out his duties under this
Agreement. The Executive shall present to the Company an itemized account of all
expenses in such form as may be required by the Company from time to time.

     (b) During the Term, the Executive shall be entitled to participate fully
in any other benefit plans, programs, policies and fringe benefits which may be
made available to the executive officers of the Company generally, including,
without limitation, disability, medical, dental and life insurance and benefits
under the Company’s 401(k) savings plan.

     (c) During the Term, the Executive shall be entitled to participate in any
bonus plans generally offered to executive officers of the Company. Bonuses may
be subject to the Executive’s individual performance and satisfaction of
objectives established by the Board or the compensation committee thereof (the
“Compensation Committee”). Bonuses may be paid in the form of cash, stock
options, restricted stock, restricted stock units or other securities of the
Company.

     6. Termination. The date upon which the Executive’s employment with the
Company under this Agreement is deemed to be terminated in accordance with any
of the provisions of this Section 6 is referred to herein as the “Termination
Date.” A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination also constitutes a “separation from service” within the meaning of
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations thereunder (a “Separation from Service”), and
notwithstanding anything contained herein to the contrary, the date on which a
Separation from Service takes place shall be the Termination Date.

--------------------------------------------------------------------------------



3

     (a) The Company has the right and may elect to terminate this Agreement for
Cause at any time. For purposes of this Agreement, “Cause” means the occurrence
or existence of any of the following:

     (i) (A) a material breach by the Executive of the terms of this Agreement,
(B) a material breach by the Executive of the Executive’s duty not to engage in
any transaction that represents, directly or indirectly, self-dealing with the
Company or any of its affiliates (which, for purposes hereof, shall mean any
individual, corporation, partnership, association, limited liability company,
trust, estate, or other entity or organization directly or indirectly
controlling, controlled by, or under direct or indirect common control with the
Company) which has not been approved by a majority of the disinterested
directors of the Board, or (C) the Executive’s violation of the Company’s Code
of Ethics which is demonstrably and materially injurious to the Company, if any
such material breach or violation described in clauses (A), (B) or (C), to the
extent curable, remains uncured after 15 days have elapsed following the date on
which the Company gives the Executive written notice of such material breach or
violation;

     (ii) the Executive’s act of dishonesty, misappropriation, embezzlement,
intentional fraud, or similar intentional misconduct by the Executive involving
the Company or any of its affiliates;

     (iii) the Executive’s conviction or the plea of nolo contendere or the
equivalent in respect of a felony;

     (iv) any damage of a material nature to any property of the Company or any
of its affiliates caused by the Executive’s willful misconduct or gross
negligence;

     (v) the repeated nonprescription use of any controlled substance or the
repeated use of alcohol or any other non-controlled substance that, in the
reasonable good faith opinion of the Board, renders the Executive unfit to serve
as an officer of the Company or its affiliates;

     (vi) the Executive’s failure to comply with the Chief Executive Officer’s
reasonable written instructions on a material matter within 5 days; or

     (vii) conduct by the Executive that in the reasonable good faith written
determination of the Board demonstrates unfitness to serve as an officer of the
Company or its affiliates, including a finding by the Board or any judicial or
regulatory authority that the Executive committed acts of unlawful harassment or
violated any other state, federal or local law or ordinance prohibiting
discrimination in employment.

Termination of the Executive for Cause pursuant to this Section 6(a) shall be
communicated by a Notice of Termination for Cause. For purposes of this
Agreement, a “Notice of Termination for Cause” shall mean delivery to the
Executive of a copy of a resolution or resolutions duly adopted by the
affirmative vote of not less than a majority of the directors (other than the
Executive, if the Executive is then serving on the Board) present (in person or
by teleconference) and voting at a meeting of the Board called and held for that
purpose after 15 days’ notice to the Executive (which notice the Company shall
use reasonable efforts to confirm that Executive has actually

--------------------------------------------------------------------------------



4

received and which notice for purposes of this Section 6(a) may be delivered, in
addition to the requirements set forth in Section 17, through the use of
electronic mail) and a reasonable opportunity for the Executive, together with
the Executive’s counsel, to be heard before the Board prior to such vote,
finding that in the good faith opinion of the Board, the Executive was guilty of
conduct set forth in any of clauses (i) through (vii) of this Section 6(a) and
specifying the particulars thereof in reasonable detail. For purposes of this
Section 6(a), this Agreement shall terminate on the date specified by the Board
in the Notice of Termination for Cause.

     (b) (i) This Agreement and the Executive’s employment shall terminate upon
the death of the Executive.

     (ii) If the Executive is unable to perform the essential duties and
functions of his position because of a disability, even with a reasonable
accommodation, for one hundred eighty days within any three hundred sixty-five
day period (“Disability”), the Company shall have the right and may elect to
terminate the services of the Executive by a Notice of Disability Termination.
The Executive shall not be terminated following a Disability except pursuant to
this Section 6(b)(ii). For purposes of this Agreement, a “Notice of Disability
Termination” shall mean a written notice that sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under this Section 6(b)(ii). For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Disability Termination. This Agreement shall terminate on the day such Notice
of Disability Termination is received by the Executive.

     (c) The Executive shall have the absolute right to terminate his employment
at any time with or without Good Reason. Should the Executive wish to resign
from his position with the Company during the Term, for other than Good Reason
(as defined below), the Executive shall give at least fourteen days prior
written notice to the Company. This Agreement shall terminate on the effective
date of the resignation set forth in the notice of resignation, however, the
Company may, at its sole discretion, instruct that the Executive perform no job
responsibilities and cease his active employment immediately upon receipt of the
notice from the Executive.

     (d) The Company shall have the absolute right to terminate the Executive’s
employment without Cause at any time. This Agreement shall terminate one day
following receipt of such notice by the Executive, however, the Company may, at
its sole discretion, instruct that the Executive cease active employment and
perform no more job duties immediately upon provision of such notice to the
Executive.

     (e) Should the Executive wish to resign from his position with the Company
for Good Reason during the Term, the Executive shall give seven days prior
written notice to the Company. This Agreement shall terminate on the date
specified in such notice, however, the Company may, at its sole discretion,
instruct that the Executive cease active employment and perform no more job
duties immediately upon receipt of such notice from the Executive.

     For purposes of this Agreement, “Good Reason” shall mean the continuance of
any of the following events (without the Executive’s prior written consent) for
a period of thirty days after delivery to the Company by the Executive of a
notice of the occurrence of such event:

--------------------------------------------------------------------------------



5

     (i) the assignment to the Executive by the Company of duties not reasonably
consistent with the Executive’s positions, duties, responsibilities, titles or
offices at the commencement of the Term, any material reduction in the
Executive’s duties or responsibilities as described in Section 2 or any removal
of the Executive from or any failure to re-elect the Executive to any of such
positions or the Executive not being the most senior executive, other than the
Company’s Chief Executive Officer, who is responsible for all programming and
corporate brand marketing activities and personnel (except in connection with
the termination of the Executive’s employment for Cause, Disability or as a
result of the Executive’s death or by the Executive other than for Good Reason);
or

     (ii) the Executive ceasing to report directly to the Chief Executive
Officer of the Company; or

     (iii) any requirement that the Executive report for work to a location more
than 25 miles from the Company’s current headquarters for more than 30 days in
any calendar year, excluding any requirement that results from the damage or
destruction of the Company’s current headquarters as a result of natural
disasters, terrorism, acts of war or acts of God; or

      (iv) any reduction in the Base Salary; or

     (v) the Company’s failure to make a bona fide offer in writing to renew
this Agreement, for an additional one-year term, on the terms and conditions set
forth in this Agreement (including the Base Salary set forth in Section 4(a),
but excluding any equity–based compensation set forth in Section 4(b)), at least
90 days prior to (x) the fourth anniversary of the Effective Date and (y) each
subsequent anniversary of the Effective Date following the fourth anniversary of
the Effective Date; provided that (for purposes of this clause (y) only) this
Agreement has been renewed on the previous anniversary of the Effective Date; or

      (vi) any material breach by the Company of this Agreement.

     (f) (i) If the employment of the Executive is terminated by the Company for
Cause, by the Executive other than for Good Reason or due to death or
Disability, the Executive shall, in lieu of any future payments or benefits
under this Agreement, be entitled to (A) any earned but unpaid Base Salary and
any business expenses incurred but not reimbursed, in each case, prior to the
Termination Date and (B) any other vested benefits under any other benefit plans
or programs in accordance with the terms of such plans and programs
(collectively, the “Accrued Payments and Benefits”).

     (ii) If the employment of the Executive is terminated without Cause or the
Executive terminates his employment for Good Reason, then the Executive shall
have an absolute and unconditional right to receive, and the Company shall pay
to the Executive without setoff, counterclaim or other withholding, except as
set forth in Section 4(c), (A) the Accrued Payments and Benefits, (B) a lump sum
amount equal to the sum of (x) the Executive’s annualized Base Salary then in
effect and (y) an amount in cash equal to the bonus, whether

--------------------------------------------------------------------------------



6

denominated as an annual, performance, incentive, retention or other bonus, last
paid (or due and payable) to the Executive in respect of the fiscal year
immediately preceding the year in which the Termination Date occurs, and (C) the
continuation, at the Company’s expense (by direct payment, not reimbursement to
the Executive) of (1) medical and dental benefits in a manner that will not be
taxable to the Executive and (2) life insurance benefits, on the same terms as
provided by the Company for active employees for one year following the
Termination Date. The lump sum amount contemplated by clause (B) above shall be
paid on the 60th day following the Termination Date.

     (g) The Company’s obligations under Section 6(f)(ii) shall be conditioned
upon the Executive executing, delivering, and not revoking during the seven day
revocation period a waiver and release of claims against the Company,
substantially in the form attached as Exhibit B (the “Release”) within 60 days
following the Termination Date; provided that the Executive shall have no
obligation to execute such Release in order to receive the payments and benefits
under Section 6(f)(ii) in the event that a Release executed by the Company has
not been delivered by the Company to the Executive within five days following
the Termination Date.

     (h) Notwithstanding any provisions of this Agreement to the contrary, if
the Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Company) at the time of his
Separation from Service and if any portion of the payments or benefits to be
received by the Executive upon Separation from Service would be considered
deferred compensation under Section 409A (“Nonqualified Deferred Compensation”),
amounts that would otherwise be payable pursuant to this Agreement during the
six-month period immediately following the Executive’s Separation from Service
that constitute Nonqualified Deferred Compensation and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following the Executive’s Separation from Service that constitute
Nonqualified Deferred Compensation will instead be paid or made available on the
earlier of (x) the first business day of the seventh month following the date of
the Executive’s Separation from Service and (y) the Executive’s death.

     7. Nondisclosure of Confidential Information. (a) The Executive
acknowledges that in the course of his employment he will occupy a position of
trust and confidence. The Executive shall not, except in connection with the
performance of his functions or as required by applicable law, disclose to
others or use, directly or indirectly, any Confidential Information.

     (b) “Confidential Information” shall mean information about the Company’s
business and operations that is not disclosed by the Company for financial
reporting purposes and that was learned by the Executive in the course of his
employment by the Company, including, without limitation, any business plans,
product plans, strategy, budget information, proprietary knowledge, patents,
trade secrets, data, formulae, sketches, notebooks, blueprints, information and
client and customer lists and all papers and records (including computer
records) of the documents containing such Confidential Information, other than
information that is publicly disclosed by the Company in writing. The Executive
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company, and that such information gives the Company a
competitive advantage. The Executive agrees to deliver or return to the Company,
at the Company’s request at any time or upon termination or

--------------------------------------------------------------------------------



7

expiration of his employment or as soon as possible thereafter, all documents,
computer tapes and disks, records, lists, data, drawings, prints, notes and
written information (and all copies thereof) furnished by or on behalf of the
Company or prepared by the Executive in the course of his employment by the
Company, provided that the Executive will be able to keep his cell phones,
blackberries, personal computers, personal rolodex and the like so long as any
Confidential Information is removed from such items.

      (c) The provisions of this Section 7 shall survive indefinitely.

     8. Covenant Not to Compete. During the Restricted Period (as defined
below), the Executive shall not, directly or indirectly, enter into the
employment of, render services to, or acquire any interest whatsoever in
(whether for his own account as an individual proprietor, or as a partner,
associate, stockholder, officer, director, consultant, trustee or otherwise), or
otherwise assist, any person or entity engaged in any operations in North
America involving the transmission of radio entertainment programming, the
production of radio entertainment programming, the syndication of radio
entertainment programming, the promotion of radio entertainment programming or
the marketing of radio entertainment programming, in each case, in competition
with the Company (each, a “Competitive Activity”); provided that nothing in this
Agreement shall prevent the purchase or ownership by the Executive by way of
investment of less than five percent of the shares or equity interest of any
corporation or other entity. Without limiting the generality of the foregoing,
the Executive agrees that during the Restricted Period, the Executive shall not
call on or otherwise solicit business or assist others to solicit business from
any of the customers of the Company as to any product or service described above
that competes with any product or service provided or marketed by the Company on
the date of the Executive’s termination of employment with the Company during
the Term (as such Term may be extended in accordance with Section 6(e)(5) of the
Agreement) (the “Milestone Date”). The Executive agrees that during the
Restricted Period he will not solicit or assist others to solicit the employment
of or hire any employee of the Company without the prior written consent of the
Company. For purposes of this Agreement, the “Restricted Period” shall mean the
period of one year following the Milestone Date. For purposes of this Agreement,
the term “radio” shall mean terrestrial radio, satellite radio, HD radio,
internet radio and other audio delivered terrestrially, by satellite, HD or the
internet (which audio is not coupled with moving visual elements, such as
television, movies, or other moving visual images delivered via the internet or
otherwise). Notwithstanding anything to the contrary in this Section 8, it shall
not be a violation of this Section 8 for the Executive to join a division or
business line of a commercial enterprise with multiple divisions or business
lines if such division or business line is not engaged in a Competitive
Activity; provided that the Executive performs services solely for such
non-competitive division or business line.

     9. Change of Control Provisions. If the Executive is, in the opinion of a
nationally recognized accounting firm jointly selected by the Executive and the
Company, required to pay an excise tax on “excess parachute payments” (as
defined in Section 280G(b) of the Code) under Section 4999 of the Code as a
result of an acceleration of the vesting of stock options or otherwise, the
Company shall have an absolute and unconditional obligation to pay the Executive
in accordance with the terms of this Section 9 the amount of such taxes. In
addition, the Company shall have an absolute and unconditional obligation to pay
the Executive such additional amounts as are necessary to place the Executive in
the exact same financial

--------------------------------------------------------------------------------



8

position that he would have been in if he had not incurred any tax liability
under Section 4999 of the Code. The determination of the exact amount, if any,
of any “excess parachute payments” and any tax liability under Section 4999 of
the Code shall be made by a nationally-recognized independent accounting firm
selected by the Executive and the Company. The fees and expenses of such
accounting firm shall be paid by the Company. The determination of such
accounting firm shall be final and binding on the parties. The Company
irrevocably agrees to pay to the Executive, in immediately available funds to an
account designated in writing by the Executive, any amounts to be paid under
this Section 9 within two business days after receipt by the Company of written
notice from the accounting firm which sets forth such accounting firm’s
determination. In addition, in the event that such payments are not sufficient
to pay all excise taxes on “excess parachute payments” under Section 4999 of the
Code as a result of an acceleration of the vesting of options or for any other
reason and to place the Executive in the exact same financial position that he
would have been in if he had not incurred any tax liability under Section 4999
of the Code, then the Company shall have an absolute and unconditional
obligation to pay the Executive such additional amounts as may be necessary to
pay such excise taxes and place the Executive in the exact same financial
position that he would have been had he not incurred any tax liability as a
result of a change in control under the Code. Notwithstanding the foregoing, in
the event that a written ruling (whether public or private) of the Internal
Revenue Service (“IRS”) is obtained by or on behalf of the Company or the
Executive, which ruling expressly provides that the Executive is not required to
pay, or is entitled to a refund with respect to, all or any portion of such
excise taxes or additional amounts, the Executive shall promptly reimburse the
Company in an amount equal to all amounts paid to the Executive pursuant to this
Section 9 less any excise taxes or additional amounts which remain payable by,
or are not refunded to, the Executive after giving effect to such IRS ruling.
Each of the Company and the Executive agrees to promptly notify the other party
if it receives any such IRS ruling. The payments contemplated by this Section 9
shall in all events be paid no later than the end of the Executive’s taxable
year next following the Executive’s taxable year in which the excise tax (and
any income or other related tax or interest or penalties thereon) on a payment
is remitted to IRS or any other applicable taxing authority; or, in the case of
amounts relating to any claim by IRS or any other taxing authority that does not
result in the remittance of any federal, state, local and foreign income,
excise, social security and other taxes, the calendar year in which the claim is
finally settled or otherwise resolved. Any amounts required to be repaid to the
Company pursuant to this Section 9 will be repaid to the Company within five
business days of the Executive’s receipt of any refund with respect to any
excise tax.

     10. Remedies. The Executive and Company agree that damages for breach of
any of the covenants under Sections 7 and 8 will be difficult to determine and
inadequate to remedy the harm which may be caused thereby, and therefore consent
that these covenants may be enforced by temporary or permanent injunction
without the necessity of bond. The Executive believes, as of the date of this
Agreement, that the provisions of this Agreement are reasonable and that the
Executive is capable of gainful employment without breaching this Agreement.
However, should any court or arbitrator decline to enforce any provision of
Section 7 or 8 of this Agreement, this Agreement shall, to the extent applicable
in the circumstances before such court or arbitrator, be deemed to be modified
to restrict the Executive’s competition with the Company to the maximum extent
of time, scope and geography which the court or arbitrator shall find
enforceable, and such provisions shall be so enforced.

--------------------------------------------------------------------------------



9

     11. Indemnification. The Company shall indemnify the Executive to the full
extent provided in the Company’s Amended and Restated Certificate of
Incorporation and Amended and Restated Bylaws and the law of the State of
Delaware in connection with his activities as an officer of the Company.

     12. Entire Agreement. The provisions contained herein constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede any and all prior agreements, understandings and communications
between the parties, oral or written, with respect to such subject matter,
including the Employment Agreement between the Executive and the Company dated
May 5, 2004, as amended, but excluding any equity award agreements between the
Executive and the Company.

     13. Modification. Any waiver, alteration, amendment or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
both the Executive and the Company.

     14. Severability. If any provision of this Agreement shall be declared to
be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect.

     15. Assignment. The Executive may not assign any of his rights or delegate
any of his duties hereunder without the prior written consent of the Company.
The Company may not assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the Executive, except that any
successor to the Company by merger or purchase of all or substantially all of
the Company’s assets shall assume this Agreement.

     16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors in interest of the Executive and the Company.

     17. Notices. All notices and other communications required or permitted
hereunder shall be made in writing and shall be deemed effective when delivered
personally or transmitted by facsimile transmission, one business day after
deposit with a nationally recognized overnight courier (with next day delivery
specified) and five days after mailing by registered or certified mail:

if to the Company:

Sirius XM Radio Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020
Attention: General Counsel
Telecopier: (212) 584-5353

if to the Executive:

Scott A. Greenstein
Address on file at the offices

--------------------------------------------------------------------------------



10

of the Company

with a copy to:

Wachtell Lipton Rosen & Katz
51 West 52nd Street
New York, New York 10019
Telephone No.: (212) 403-1000
Facsimile No.: (212) 403-2000
Attention: Steven A. Cohen, Esq.

or to such other person or address as either party shall furnish in writing to
the other party from time to time.

     18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.

     19. Non-Mitigation. The Executive shall not be required to mitigate damages
or seek other employment in order to receive compensation or benefits under
Section 6 of this Agreement; nor shall the amount of any benefit or payment
provided for under Section 6 of this Agreement be reduced by any compensation
earned by the Executive as the result of employment by another employer.

     20. Arbitration. (a) The Executive and the Company agree that if a dispute
arises concerning or relating to the Executive’s employment with the Company, or
the termination of the Executive’s employment, such dispute shall be submitted
to binding arbitration under the rules of the American Arbitration Association
regarding resolution of employment disputes in effect at the time such dispute
arises. The arbitration shall take place in New York, New York, before a single
experienced arbitrator licensed to practice law in New York and selected in
accordance with the American Arbitration Association rules and procedures.
Except as provided below, the Executive and the Company agree that this
arbitration procedure will be the exclusive means of redress for any disputes
relating to or arising from the Executive’s employment with the Company or his
termination, including disputes over rights provided by federal, state, or local
statutes, regulations, ordinances, and common law, including all laws that
prohibit discrimination based on any protected classification. The parties
expressly waive the right to a jury trial, and agree that the arbitrator’s award
shall be final and binding on both parties, and shall not be appealable. The
arbitrator shall have discretion to award monetary and other damages, and any
other relief that the arbitrator deems appropriate and is allowed by law. The
arbitrator shall have the discretion to award the prevailing party reasonable
costs and attorneys’ fees incurred in bringing or defending an action, and shall
award such costs and fees to the Executive in the event the Executive prevails
on the merits of any action brought hereunder.

     (b) The Company shall pay the cost of any arbitration proceedings under
this Agreement if the Executive prevails in such arbitration on at least one
substantive issue.

--------------------------------------------------------------------------------



11

     (c) The Company and the Executive agree that the sole dispute that is
excepted from Section 20(a) is an action seeking injunctive relief from a court
of competent jurisdiction regarding enforcement and application of Sections 7, 8
or 10 of this Agreement, which action may be brought in addition to, or in place
of, an arbitration proceeding in accordance with Section 20(a).

     21. Compliance with Section 409A. (a) To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A (it being understood that certain compensation
arrangements under this Agreement are intended not to be subject to Section
409A). The Agreement shall be construed, to the maximum extent permitted, in a
manner to give effect to such intention. Notwithstanding anything in this
Agreement to the contrary, distributions upon termination of the Executive’s
employment may only be made upon a Separation from Service. Neither the Company
nor any of its affiliates shall have any obligation to indemnify or otherwise
hold the Executive harmless from any or all such taxes, interest or penalties,
or liability for any damages related thereto. The Executive acknowledges that he
has been advised to obtain independent legal, tax or other counsel in connection
with Section 409A.

     (b) With respect to any amount of expenses eligible for reimbursement under
this Agreement, such expenses will be reimbursed by the Company within thirty
(30) days following the date on which the Company receives the applicable
invoice from the Executive in accordance with the Company’s expense
reimbursement policies, but in no event later than the last day of the
Executive’s taxable year following the taxable year in which the Executive
incurs the related expenses. In no event will the reimbursements or in-kind
benefits to be provided by the Company in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
will the Executive’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.

     (c) Each payment under this Agreement shall be regarded as a “separate
payment” and not of a series of payments for purposes of Section 409A.

     22. Counterparts. This Agreement may be executed in counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party.

     23. Executive’s Representation. The Executive hereby represents and
warrants to Company that he is not now under any contractual or other obligation
that is inconsistent with or in conflict with this Agreement or that would
prevent, limit, or impair the Executive’s performance of his obligations under
this Agreement.

     24. Survivorship. Upon the expiration or other termination of this
Agreement or the Executive’s employment with the Company, the respective rights
and obligations of the parties hereto shall survive to the extent necessary to
carry out the intentions of the parties under this Agreement.

--------------------------------------------------------------------------------



12

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

  SIRIUS XM RADIO INC.                     By:  /s/ John H. Schultz      John H.
Schultz     Senior Vice President,      Human Resources                 /s/
Scott Greenstein      Scott Greenstein




--------------------------------------------------------------------------------



Exhibit A

THIS OPTION MAY NOT BE TRANSFERRED EXCEPT BY WILL OR UNDER THE LAWS
OF DESCENT AND DISTRIBUTION.

SIRIUS XM RADIO 2009 LONG-TERM STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

     THIS STOCK OPTION AGREEMENT (this “Agreement”), dated July 28, 2009,
between SIRIUS XM RADIO INC., a Delaware corporation (the “Company”), and SCOTT
A. GREENSTEIN (the “Executive”).

     1. Grant of Option; Vesting. (a) Subject to the terms and conditions of
this Agreement, the Sirius XM Radio 2009 Long-Term Stock Incentive Plan (the
“Plan”), and the Employment Agreement, dated July 28, 2009, between the Company
and the Executive (the “Employment Agreement”), the Company hereby grants to the
Executive the right and option (this “Option”) to purchase twenty seven million
seven hundred and sixty eight thousand one hundred and thirty six (27,768,136)
shares (the “Shares”) of common stock, par value $0.001 per share, of the
Company at a price per share of $0.43 (the “Exercise Price”). This Option is not
intended to qualify as an Incentive Stock Option for purposes of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”). In the case of any
stock split, stock dividend or like change in the Shares occurring after the
date hereof, the number of Shares and the Exercise Price shall be adjusted as
set forth in Section 4(b) of the Plan.

     (b) Subject to the terms of this Agreement, this Option shall vest and
become exercisable in four equal installments on each of July 26, 2010, July 26,
2011, July 26, 2012 and July 26, 2013.

     (c) If the Executive’s employment with the Company terminates for any
reason, this Option, to the extent not then vested, shall immediately terminate
without consideration; provided that if the Executive’s employment is terminated
(x) due to death or Disability (as defined in the Employment Agreement), (y) by
the Company without Cause (as defined in the Employment Agreement), or (z) by
the Executive for Good Reason (as defined in the Employment Agreement), the
unvested portion of this Option, to the extent not previously cancelled or
forfeited, shall immediately become vested and exercisable.

     2. Term. This Option shall terminate on July 27, 2019 (the “Option
Expiration Date”); provided that if:

     (a) the Executive’s employment with the Company is terminated due to the
Executive’s death or Disability, by the Company without Cause or by the
Executive for Good Reason, the Executive may exercise this Option in full until
the first anniversary of such termination (at which time the Option shall be
cancelled), but not later than the Option Expiration Date;

--------------------------------------------------------------------------------



     (b) the Executive’s employment with the Company is terminated for Cause,
the Option shall be cancelled upon the date of such termination; and

     (c) the Executive voluntarily terminates his employment with the Company
without Good Reason, the Executive may exercise the vested portion of this
Option until ninety days following the date of such termination (at which time
the Option shall be cancelled), but not later than the Option Expiration Date.

     3. Exercise. Subject to Sections 1 and 2 of this Agreement and the terms of
the Plan, this Option may be exercised, in whole or in part, in accordance with
Section 6 of the Plan.

     4. Non-transferable. This Option may not be transferred, assigned, pledged
or hypothecated in any manner (whether by operation of law or otherwise) other
than by will or by the applicable laws of descent and distribution, and shall
not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of the Option or of
any right or privilege conferred hereby shall be null and void.

     5. Withholding. Prior to delivery of the Shares purchased upon exercise of
this Option, the Company shall determine the amount of any United States
federal, state and local income tax, if any, which is required to be withheld
under applicable law and shall, as a condition of exercise of this Option and
delivery of certificates representing the Shares purchased upon exercise of this
Option, collect from the Executive the amount of any such tax to the extent not
previously withheld. The Executive may satisfy his withholding obligations in
the manner contemplated by Section 14(d) of the Plan.

     6. Rights of the Executive. Neither this Option, the execution of this
Agreement nor the exercise of any portion of this Option shall confer upon the
Executive any right to, or guarantee of, continued employment by the Company, or
in any way limit the right of the Company to terminate employment of the
Executive at any time, subject to the terms of the Employment Agreement or any
other written employment or similar agreement between the Company and the
Executive.

     7. Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Executive. Accordingly, the
Executive acknowledges that the Executive has been advised to consult his
personal legal and tax advisor in connection with this Agreement and this
Option.

     8. Agreement Subject to the Plan. The Option and this Agreement are subject
to the terms and conditions set forth in the Plan, which terms and conditions
are incorporated herein by reference. Capitalized terms used herein but not
defined shall have the meaning set forth in the Plan. A copy of the Plan
previously has been delivered to the Executive. This Agreement, the Employment
Agreement and the Plan constitute the entire understanding between the Company
and the Executive with respect to this Option.

     9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to its
conflict of laws

--------------------------------------------------------------------------------



principles, and shall bind and inure to the benefit of the heirs, executors,
personal representatives, successors and assigns of the parties hereto.

     10. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or when telecopied
(with confirmation of transmission received by the sender), three business days
after being sent by certified mail, postage prepaid, return receipt requested or
one business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice): Company: Sirius XM Radio Inc., 1221 Avenue of the Americas, 36th Floor,
New York, New York 10020, Attention: General Counsel; and Executive: Address on
file at the office of the Company. Notices sent by email or other electronic
means not specifically authorized by this Agreement shall not be effective for
any purpose of this Agreement.

     11. Binding Effect. This Agreement has been duly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

     12. Amendment. The rights of the Executive hereunder may not be impaired by
any amendment, alteration, suspension, discontinuance or termination of the Plan
or this Agreement without the Executive’s consent.

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

 

  SIRIUS XM RADIO INC.                     By:        John H. Schultz     
Senior Vice President, Human Resources                        Scott A.
Greenstein 

 

 


--------------------------------------------------------------------------------



Exhibit B

AGREEMENT AND RELEASE

     This Agreement and Release, dated as of _________, 20__ (this “Agreement”),
is entered into by and between SCOTT A. GREENSTEIN (the “Executive”) and SIRIUS
XM RADIO INC., and its subsidiaries and affiliated companies (collectively, the
“Company”).

     The purpose of this Agreement is to completely and finally settle, resolve,
and forever extinguish all obligations, disputes and differences arising out of
the Executive’s employment with and separation from Company.

     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained in this Agreement, the Executive and the Company hereby agree as
follows:

     1. The Executive’s employment with the Company is terminated as of
_____________, 20__ (the “Termination Date”).

     2. The Company and the Executive agree that the Executive shall be provided
severance pay, less all legally required and authorized deductions in accordance
with the terms of Section 6(f) of the Employment Agreement, dated as of July 28,
2009 (the “Employment Agreement”), between the Executive and the Company;
provided that no such severance shall be paid if the Executive revokes this
Agreement pursuant to Section 4 below. The Executive acknowledges and agrees
that he is entering into this Agreement in consideration of such severance and
the Company’s agreements set forth herein. All vacation pay earned and unused as
of the Termination Date will be paid to Executive as required by law. Except as
set forth above, the Executive will not be eligible for any other compensation
or benefits following the Termination Date other than any vested, accrued
benefits under the Company’s compensation and benefit plans, and other than the
rights, if any, granted to the Executive under the terms of any stock option,
restricted stock, or other equity award agreements or plans.

     3. The Executive, for himself, and for his heirs, attorneys, agents, spouse
and assigns, hereby waives, releases and forever discharges the Company and its
predecessors, successors, and assigns, if any, as well as its and their
officers, directors and employees, stockholders, agents, servants,
representatives, and attorneys, and the predecessors, successors, heirs and
assigns of each of them (collectively “Released Parties”), from any and all
grievances, claims, demands, causes of action, obligations, damages and/or
liabilities of any nature whatsoever, whether known or unknown, suspected or
claimed, which the Executive ever had, now has, or claims to have against the
Released Parties, by reason of any act or omission occurring before the date
hereof, including, without limiting the generality of the foregoing, (a) any
act, cause, matter or thing stated, claimed or alleged, or which was or which
could have been alleged in any manner against the Released Parties prior to the
execution of this Agreement and (b) all claims for any payment under the
Employment Agreement; provided that nothing contained in this Agreement shall
affect the Executive’s rights (i) to indemnification from the Company as
provided in the Employment Agreement or otherwise; (ii) to coverage under the
Company’s insurance policies covering officers and directors; (iii) to other
benefits which by their express terms extend beyond the Executive’s separation
from employment (including

--------------------------------------------------------------------------------



Executive’s rights under Section 6(f) of the Employment Agreement); and (iv)
under this Agreement, and (c) all claims for discrimination, harassment and/or
retaliation, under Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the New York State Human Rights Law, as
amended, as well as any and all claims arising out of any alleged contract of
employment, whether written, oral, express or implied, or any other federal,
state or local civil or human rights or labor law, ordinances, rules,
regulations, guidelines, statutes, common law, contract or tort law, arising out
of or relating to the Executive’s employment with and/or separation from the
Company, including the termination of his employment on the Termination Date,
and/or any events occurring prior to the execution of this Agreement.

     4. The Executive specifically waives all rights or claims that he has or
may have under the Age Discrimination In Employment Act of 1967, 29 U.S.C. §§
621-634, as amended (“ADEA”), including, without limitation, those arising out
of or relating to the Executive’s employment with and/or separation from the
Company, the termination of his employment on the Termination Date, and/or any
events occurring prior to the execution of this Agreement. In accordance with
the ADEA, the Company specifically hereby advises the Executive that: (1) he may
and should consult an attorney before signing this Agreement, (2) he has
twenty-one (21) days to consider this Agreement, and (3) he has seven (7) days
after signing this Agreement to revoke this Agreement.

     5. Notwithstanding the above, nothing in this Agreement prevents or
precludes Executive from (a) challenging or seeking a determination of the
validity of this Agreement under the ADEA; or (b) filing an administrative
charge of discrimination under any applicable statute or participating in any
investigation or proceeding conducted by a governmental agency.

     6. Executive acknowledges that he has read and understands the foregoing
release and executes it voluntarily and without coercion.

     7. The Company, for itself, and for its predecessors, successors, and
assigns, if any, as well as its and their officers, directors and employees,
stockholders, agents, servants, representatives, and attorneys, and the
predecessors, successors, heirs and assigns of each of them, hereby waives,
releases and forever discharges the Executive and his heirs, attorneys, agents,
spouse and assigns (collectively, “Executive Released Parties”) from any and all
grievances, claims, demands, causes of action, obligations, damages and/or
liabilities of any nature whatsoever, which the Company ever had, now has, or
claims to have against the Executive Released Parties by reason of any act or
omission occurring before the date hereof including, without limiting the
generality of the foregoing, any act, cause, matter or thing stated, claimed or
alleged of which the Company has actual knowledge which was or could have been
alleged in any manner against the Executive Released Parties prior to the
execution of this Agreement.

     8. This release does not affect or impair the Executive’s rights with
respect to workman’s compensation or similar claims under applicable law or any
claims under medical, dental, disability, life or other insurance arising prior
to the date hereof.

--------------------------------------------------------------------------------



     9. The Executive warrants that he has not made any assignment, transfer,
conveyance or alienation of any potential claim, cause of action, or any right
of any kind whatsoever, including but not limited to, potential claims and
remedies for discrimination, harassment, retaliation, or wrongful termination,
and that no other person or entity of any kind has had, or now has, any
financial or other interest in any of the demands, obligations, causes of
action, debts, liabilities, rights, contracts, damages, costs, expenses, losses
or claims which could have been asserted by the Executive against the Company.

     10. The Executive shall not make any disparaging remarks about the Company,
or its officers, agents, employees, practices or products; provided that the
Executive may provide truthful and accurate facts and opinions about the Company
where required to do so by law. The Company shall not, and shall instruct its
officers not to, make any disparaging remarks about the Executive; provided that
the Company and its officers may provide truthful and accurate facts and
opinions about the Executive where required to do so by law.

     11. The parties expressly agree that this Agreement shall not be construed
as an admission by any of the parties of any violation, liability or wrongdoing,
and shall not be admissible in any proceeding as evidence of or an admission by
any party of any violation or wrongdoing. The Company expressly denies any
violation of any federal, state, or local statute, ordinance, rule, regulation,
order, common law or other law in connection with the employment and termination
of employment of the Executive.

     12. In the event of a dispute concerning the enforcement of this Agreement,
the finder of fact shall have the discretion to award the prevailing party
reasonable costs and attorneys’ fees incurred in bringing or defending an
action, and shall award such costs and fees to the Executive in the event the
Executive prevails on the merits of any action brought hereunder. All other
requests for relief or damages awards shall be governed by Sections 20(a) and
20(b) of the Employment Agreement.

     13. The parties declare and represent that no promise, inducement, or
agreement not expressed herein has been made to them.

     14. This Agreement in all respects shall be interpreted, enforced and
governed under the laws of the State of New York and any applicable federal laws
relating to the subject matter of this Agreement. The language of all parts of
this Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties. This Agreement
shall be construed as if jointly prepared by the Executive and the Company. Any
uncertainty or ambiguity shall not be interpreted against any one party.

     15. This Agreement, the Employment Agreement, [and list any outstanding
award agreements] between the Executive and the Company contain the entire
agreement of the parties as to the subject matter hereof. No modification or
waiver of any of the provisions of this Agreement shall be valid and enforceable
unless such modification or waiver is in writing and signed by the party to be
charged, and unless otherwise stated therein, no such modification or waiver
shall constitute a modification or waiver of any other provision of this
Agreement (whether or not similar) or constitute a continuing waiver.

--------------------------------------------------------------------------------



     16. The Executive and the Company represent that they have been afforded a
reasonable period of time within which to consider the terms of this Agreement,
that they have read this Agreement, and they are fully aware of its legal
effects. The Executive and the Company further represent and warrant that they
enter into this Agreement knowingly and voluntarily, without any mistake, duress
or undue influence, and that they have been provided the opportunity to review
this Agreement with counsel of their own choosing. In making this Agreement,
each party relies upon his or its own judgment, belief and knowledge, and has
not been influenced in any way by any representations or statements not set
forth herein regarding the contents hereof by the entities who are hereby
released, or by anyone representing them.

     17. This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. The parties further agree that delivery of an executed
counterpart by facsimile shall be as effective as delivery of an originally
executed counterpart. This Agreement shall be of no force or effect until
executed by all the signatories.

     18. The Executive warrants that he will return to the Company all software,
computers, computer-related equipment, keys and all materials (including copies)
obtained or created by the Executive in the course of his employment with the
Company on or before the Termination Date, provided that the Executive will be
able to keep his cell phones, blackberries, personal computers, personal rolodex
and the like so long as any confidential information is removed from such items.

     19. Any existing obligations the Executive has with respect to
confidentiality, nonsolicitation of Company clients, nonsolicitation of Company
employees and noncompetition with the Company shall remain in full force and
effect, including, but not limited to, Sections 7 and 8 of the Employment
Agreement.

     20. Any disputes arising from or relating to this Agreement shall be
subject to the arbitration pursuant to Section 20 of the Employment Agreement.

     21. Should any provision of this Agreement be declared or be determined by
a forum with competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

      SIRIUS XM RADIO INC.     Dated:      By:          Name:        Title:    
    Dated:            Scott A. Greenstein 


--------------------------------------------------------------------------------